UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2014 Date of reporting period:February 28, 2014 Item 1. Reports to Stockholders. Annual Report THE APPLETON GROUP PLUS FUND February 28, 2014 Investment Advisor The Appleton Group, LLC 100 West Lawrence Street Appleton, Wisconsin 54911 Phone: 1-866-993-7767 www.appletongroupfunds.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 10 STATEMENT OF ASSETS AND LIABILITIES 11 STATEMENT OF OPERATIONS 12 STATEMENTS OF CHANGES IN NET ASSETS 13 FINANCIAL HIGHLIGHTS 14 NOTES TO FINANCIAL STATEMENTS 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 21 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 22 NOTICE OF PRIVACY POLICY & PRACTICES 26 ADDITIONAL INFORMATION 27 Greetings from The Appleton Group LLC, advisor to The Appleton Group PLUS Fund (the “Fund”). The overall supportive market environment has resulted in solid gains for shareholders over the past year.But compared to the benchmarks that we use as yard sticks to gauge performance, we’ve trailed.Over the past year, the Dow Jones U.S. Moderate Index rose 17.11% and the S&P 500 Index appreciated by 25.37%.It should be noted that these benchmarks represent a hypothetical portfolio of securities, as it is impossible to invest in either of these indexes. Since early in 2013, the more consistent market environment has enabled us to remain invested in many “at-risk” positions, primarily U.S. equities (which includes large, mid- and small-cap equities, and both value and growth styles).However, there continued to be significant risk and volatility in emerging market equities (Russia, India, China and Brazil primarily), as well as the U.S. real estate sector.These risks required us to limit our exposure to these market segments, which increased our cash positions at various points during the year, which in-turn resulted in underperformance versus our benchmarks (neither of which manage investment risk in any way). It has been said that with enough money you can do anything. Since the turn of the century, there has been more than $12 trillion of stimulus allocated by Congress, and more than $3.3 trillion in Federal Reserve stimulus.1These massive stimulus packages – designed to re-inflate the markets and re-ignite the economy – have only been marginally successful.As of the end of this past February, the S&P 500 Index, adjusted for inflation, is still 11.2% lower than it was at its all-time high back in March of 2000.2In other words, it took $15 trillion of overall U.S. stimulus just to keep the markets where they were almost 14 years ago. With this fact squarely in mind, we believe the need to manage investment risk is greater than ever.As it may be unlikely that future stimulus will come anywhere close to past amounts, we believe it becomes increasingly likely that current market levels are unsustainable.We strive to capture as much upside as possible during market advances, as has been the case over the past year.But should these current levels prove unsustainable, our flexible allocation will shift toward a more defensive posture, working to mitigate as much of the risk to your invested capital as possible. We pledge to you our continued best efforts to navigate this current economic recovery.Our door is always open to you, our shareholders, and we invite you to feel free to contact us at any time. Sincerely, Mark C. Scheffler Senior Portfolio Manager, Founder 1 Source: Congressional Budget Office, U.S. Federal Reserve 2 Source: www.advisorperspectives.com 3 The opinions expressed above are those of Mark C. Scheffler, are subject to change and should not be considered investment advice. Please refer to page 8 for complete performance information. Past performance is no guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Because the fund is a “fund of funds”, the cost of investing in the Fund will generally be higher than the cost of investing directly in the shares of the fund in which the Fund invests. The Fund will bear its share of fees and expenses of the underlying funds in addition to indirectly bearing the principal risks of those funds. The Fund regularly makes short sales of securities, which involves the risk that losses may exceed the original amount invested. However, a mutual fund investor’s risk is limited to the amount of investment in the mutual fund. ETF investments involve additional risks such as the market price trading at a discount to its net asset value, an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments in international securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investing in commodities may subject the Fund to greater risks and volatility as commodity prices may be influenced by a variety of factors including unfavorable weather, environmental factors, and changes in government regulations. Investors should be aware of risks involved with investing REITS and real estate securities, such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments.This Fund may experience a high portfolio turnover rate. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Dow Jones U.S. Moderate Portfolio Index is part of the Dow Jones Relative Risk Index series, which measures the performance of conservative, moderate and aggressive portfolios based on incremental levels of potential risk to all-stock portfolio. The specific percentage of all-stock portfolio risk reflected in the Dow Jones U.S. Moderate Portfolio Index is 60%. Three major asset classes in sub-indexes of the Dow Jones Relative Risk Indexes are stocks, bonds and cash, and the weighting of each one should not go below 5%. You cannot invest directly in an index. Must be preceded or accompanied by a prospectus. The Appleton Group PLUS Fund is distributed by Quasar Distributors, LLC. 4 THE APPLETON GROUP PLUS FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 1, 2013–February 28, 2014). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. Individual Retirement Accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, distribution and service (12b-1) fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Continued 5 THE APPLETON GROUP PLUS FUND Expense Example (Continued) (Unaudited) Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2013 - September 1, 2013 February 28, 2014 February 28, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Funds’ annualized expense ratio of 1.60%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 6 THE APPLETON GROUP PLUS FUND Investment Highlights (Unaudited) The investment objective of the Fund is to maximize total return (capital appreciation plus income). Under normal market conditions, the Advisor seeks to achieve the Fund’s investment objective by allocating the Fund’s assets primarily among shares of different exchange-traded funds (“ETFs”). ETFs are open-end investment companies that generally track a securities index or basket of securities. In selecting investments for the Fund, the Advisor uses a proprietary asset allocation model, which focuses on historical patterns of market indices which the ETFs track, as well as the market as a whole. The Fund, however, may temporarily depart from its principal investment strategies by making short-term investments in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic, or political conditions. Portfolio Allocation As of February 28, 2014 % of Investments Continued 7 THE APPLETON GROUP PLUS FUND Investment Highlights (Continued) (Unaudited) Average Annual Returns—For Periods Ended February 28, 2014 Since Inception 1 Year 3 Year 5 Year (May 2, 2005) The Appleton Group PLUS Fund 12.95% 2.33% 5.68% 1.61% S&P 500 Index 25.37% 14.35% 23.00% 7.73% Dow Jones U.S. Moderate Portfolio Index 17.11% 10.98% 17.56% 7.86% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-993-7767. Investment performance for the Fund reflects the waiver and recovery of previously waived expenses by the Advisor. In the absence of such waivers, total returns would be reduced. The returns shown in the table above and the following graph assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph below illustrates performance of a hypothetical investment made in the Fund and broad-based securities indices on the Fund’s inception date. The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. The Dow Jones U.S. Moderate Portfolio Index is part of the Dow Jones Relative Risk Index series, which measures the performance of conservative, moderate and aggressive portfolios based on incremental levels of potential risk to an all-stock portfolio. The specific percentage of all-stock portfolio risk reflected in the Dow Jones U.S. Moderate Portfolio Index is 60%. Three major asset classes in sub indexes of the Dow Jones Relative Risk Indexes are stocks, bonds and cash, and the weighting of each one should not go below 5%. One cannot invest directly in an index. Continued 8 THE APPLETON GROUP PLUS FUND Investment Highlights (Continued) (Unaudited) Growth of $10,000 Investment *Inception Date 9 THE APPLETON GROUP PLUS FUND Schedule of Investments February 28, 2014 Ticker Symbol: AGPLX Shares Value EXCHANGE TRADED FUNDS 89.78% iShares Core S&P Mid-Cap ETF $ iShares Dow Jones US Real Estate Index Fund iShares MSCI ACWI ETF iShares Russell 1000 Value Index Fund iShares Russell 2000 Growth Index Fund Materials Select Sector SPDR Fund Powershares QQQ Trust Series 1 SPDR S&P rust TOTAL EXCHANGE TRADED FUNDS (Cost $28,468,485) SHORT-TERM INVESTMENTS 10.35% Fidelity Institutional Money Market Funds – Government Portfolio STIT-STIC Prime Portfolio STIT-Treasury Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $3,867,497) TOTAL INVESTMENTS (Cost $32,335,982) 100.13% Liabilities in Excess of Other Assets (0.13%) ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. The accompanying notes are an integral part of these financial statements. 10 THE APPLETON GROUP PLUS FUND Statement of Assets and Liabilities February 28, 2014 Assets Investments, at value (cost $32,335,982) $ Interest receivable Receivable for Fund shares issued Other assets Total Assets Liabilities Payable to Advisor Payable to affiliates Accrued distribution fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Undistributed net investment loss ) Accumulated net realized loss ) Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 11 THE APPLETON GROUP PLUS FUND Statement of Operations For the Year Ended February 28, 2014 Investment Income Dividend income $ Interest income Total Investment Income Expenses Advisory fees Distribution fees Administration fees Fund accounting fees Transfer agent fees and expenses Federal and state registration fees Legal fees Audit and tax fees Chief Compliance Officer fees Reports to shareholders Custody fees Trustees’ fees and related expenses Other expenses Total Expenses Less waivers and reimbursement by Advisor ) Net Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain on investments Change in net unrealized appreciation on investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ The accompanying notes are an integral part of these financial statements. 12 THE APPLETON GROUP PLUS FUND Statements of Changes in Net Assets Year Ended Year Ended February 28, 2014 February 28, 2013 From Operations Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation (depreciation) on investments ) Net increase in net assets from operations From Distributions Net investment income — ) Net decrease in net assets resulting from distributions paid — ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders — Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total increase (decrease) in net assets ) Net Assets Beginning of year End of year $ $ Undistributed Net Investment Loss $ ) $ ) The accompanying notes are an integral part of these financial statements. 13 THE APPLETON GROUP PLUS FUND Financial Highlights Year Ended Feb. 28, Feb. 28, Feb. 29, Feb. 28, Feb. 28, Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income (loss) ) Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions paid: From net investment income — ) ) ) — Total distributions paid — ) ) ) — Paid-in capital from redemption fees $
